 In the Matter of ENDICOTT JOHNSON CORPORATION, TRIPLE CITIESCIVIC AND'WORKERS COMMITTEE,GEORGE B. ROBERTS,CHARLESF. MURPHYandBOOT & SHOE WORKERS UNION LOCAL 42Case No.C-1341.-Decided September 2, 1939Shoe Ma iufactiiring ImLustry-Settlement:stipulationproviding for compli-ance withtheAct-Order:entered on stipulation.Mr. Edward D. Flaherty,for the Board.Mr. Howard A. Swartwood,of Endicott, N. Y., for RespondentCorporation.Mr. Charles F. Murphy,of Johnson City, N. Y., for RespondentCommittee.Mr. Ben Berk,of Binghamton, N. Y., for the Union.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Boot & ShoeWorkers Union Local 42, affiliated with AmericanFederation ofLabor, herein called the Union, the National LaborRelations Board,herein called the Board, by theRegionalDirector for the ThirdRegion (Buffalo, New York),issuedits complaint, dated June9, 1939,againstEndicott Johnson Corporation, Triple Cities Civic andWorkers Committee, George B. Roberts, and Charles F. Murphy,herein respectively called the Respondent Corporation, RespondentCommittee, and respondent individuals, and herein collectively calledthe Respondents, alleging that the Respondents had engaged in andwere engaging in unfair labor practicesaffectingcommerce within themeaning of Section 8 (1) and Section2 (6) and(7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Concerning the unfair labor practices, the complaintalleged, insubstance, that the Respondent Corporation discouraged concertedactivities of its employees for the purposes of collective bargainingand other mutual aid and protection, and the membership of its15 N. L.R. B., No. 14.77 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in and their affiliation with the Union by: (1) causingantagonistic and derogatory notices, editorials and paid advertise-ments, referring to labor organizations and agents of labor organiza-tions, to be published in various newspapers having wide circulationin and about the city of Binghamton and Villages of Johnson City,Endicott, and Owego, New York, and by distributing and/or causingto be distributed to its employees, copies of the said papers; (2) caus-ing and/or permitting the circulation in and about its plants, on com-pany time and property, of petitions pledging to the company theloyalty of its employees and their desire not to belong to an outsideorganization; (3) causing and/or permitting anti-union speeches tobe made on company time and property; (4) causing and/or per-mitting the circulation and signing of a so-called "ThanksgivingGreeting to George F. Johnson," by the signing of which, employeesbecame members of the Respondent Committee; (5) causing and/orpermitting its employees to act in behalf of, and conduct business andaffairs of the Respondent Committee and paying the said employeeswhile so acting; (6) supplying stationery and stenographic servicesto officers and members of various committees of Respondent Com-mittee; and (7) interfering with and preventing the circulation ofliterature and circulars of the Union in the vicinity of its plants; (8)causing and/or permitting speeches derogatory and antagonistic tolabor organizations and agents of labor organizations to be deliveredby its officers and agents, on company time and property, and in andabout the City and Villages hereinbefore referred to; (9) causingand/or permitting members of the Respondent Committee to conductmeetings on company time and property ; (10) causing and/or per-mitting the circulation of anti-union literature on company time andproperty; (11) encouraging the anti-union campaign carried on byRespondent Committee and Respondents Murphy and Roberts; andthat all the Respondents (1) caused and/or assisted in the formationand administration of an anti-union organization among theemployees of Respondent Corporation known as the Triple CitiesCivic and Workers Committee; (2) caused and/or encouraged theprinting and circulation of anti-union circulars, literature and post-ers; and (3) caused and/or encouraged civic, business, and fraternalorganizations, and other groups to conduct anti-union meetings, andcaused and/or encouraged such organizations to release to newspapershaving a wide circulation anti-union propaganda, and to insert paidanti-union advertisements in said newspapers; and that the Respond-ents,by the above-mentioned activities, and by causing and/orencouraging threats to be made that the Respondent Corporationwould withdraw from its employees certain medical, dental, and hos-pital benefits which had theretofore been extended to its employees, ENDICOTT JOHNSON CORPORATION79if the employees joined a labor organization, and by other acts, inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On November 7 and 14, 1938, the Union and the InternationalAssociation ofMachinists, respectively, filed petitions with theRegional Director for an investigation and certification of repre-sentatives of the employees of the Respondent Corporation, pur-suant to Section 9 (c)_ of the Act.On April 26, 1939, the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.The Board further ordered, pursuant to ArticleIII, Section 10 (c) (2), and Article II, Section 37 (b), of the Rulesand Regulations, that the two representation cases and the complaintcase be consolidated for the purpose of hearing and for all otherpurposes.On March 8 and April 7, 1939, the Union filed with theRegional Director four additional petitions for an investigation andcertification of representatives of employees of the Respondent Cor-poration pursuant to Section 9 (c) of the Act.On June 1, 1939,the Board ordered these additional representation cases consolidatedwith the cases previously consolidated in this proceeding.Copiesof the notice of consolidated investigation and hearing, complaint,the Board's orders of consolidation and directing investigation andhearing, second amended charge, and the petitions were duly servedupon the respondents, the Union, and the International Associationof Machinists.On August 18, 1939, the Respondents, the Union, and counsel forthe Board entered into a stipulation in settlement of the complaintcase..The stipulation provides as follows :STIPULATIONIt is hereby stipulated and agreed by Endicott JohnsonCorporation (hereinafter called the Respondent Corporation),Triple Cities Civic and Workers Committee (hereinafter calledtheRespondent Committee), George B. Roberts (hereinaftercalledRespondent Roberts), Charles F. Murphy, (hereinaftercalled Respondent Murphy), and Boot & Shoe Workers UnionLocal 42, Affiliated with the American Federation of Labor(hereinafter called the Union), and Edward D. Flaherty, at-torney, National Labor Relations Board, as follows :I.Upon charges duly filed by the Union, the National LaborRelations Board by its Regional Director for the Third Region,acting pursuant to authority granted in Section 10 (b) of the 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act (49 'Stat. 449), and its Rulesand Regulations, Series 1, as amended, Article IV, Section 1,.issued its Complaint on the 9th day of June, 1939, against theRespondent Corporation, the Respondent Committee, Respond-ent Roberts, and Respondent Murphy.II.The Respondent Corporation is and has been since ,the1st day of April, 1919, a corporation duly organized and exist-ing under and by virtue of the Laws of the State of New York,.having its principal office and place of business in the Villageof Endicott, County of Broome, State of New York, and is nowand has continuously for a long period of time, been engagedin the production and manufacture of: leather, canvas and rubbershoes and other types of footwear in factories and tannerieslocated in the City of Binghamton and the Villages of JohnsonCity, Endicott, and Owego, New York, (Hereinafter referredto as the Respondent Corporation's Plants), and is now and hascontinuously for a long period of time been engaged in thesale and distribution of such footwear through sales brancheslocated in the principal cities of the United States.III.The Respondent Corporation sold goods to the value ofapproximately $52,000,000 during its fiscal year ending Novem-ber 30, 1938.Approximately 86%) of the finished products soldby Respondent Corporation were shipped and delivered outside.ofNew York State.IV. Raw materials valued at approximately $21,500,000 wereused in the manufacturing processes carried on at the RespondentCorporation's Plants during its fiscal year ending November30, 1938.Approximately 60% of such raw materials originatedin States other than the State of New York, and in foreigncountries.V. The Respondent Corporation employs approximately 18,000persons at its various plants.VI. The Respondent Corporation is engaged in interstatecommerce within the meaning of the National Labor RelationsAct (hereinafter referred to as the Act), and the Decisions ofthe United States Supreme Court thereunder.VII. The Respondent Committee is an unincorporated organ-ization located in the County of Broome, New York, and admitstomembership employees of the Respondent Corporation, busi-ness men of the City of Binghamton, and Villages of JohnsonCity, Endicott and Owego, New York, and other persons.VIII. Respondent Roberts is a resident of the Village ofJohnson City, New York, and is a member of the RespondentCommittee. ENDICOTT JOHNSON CORPORATION81IX. Respondent Murphy is a resident of the Village.of John-son City, New York, and an employee of the Respondent Cor-poration, and is the Chairman of the. Executive Committee ofthe Respondent Committee.X. The Respondent Committee, Respondent Roberts and Re-spondent Murphy were at all times mentioned in the complaintherein, employers within the meaning of Section 2 (2) of theAct.XI. The Union is a labor organization as defined in Section2 (5) of the Act.XII. This stipulation together with the complaint, secondamended charge, and Rules and Regulations of the NationalLabor Relations Board may be filed with the Chief Trial Ex-aminer at Washington, D. C.XIII. The taking of testimony or evidence before the Exam-iner in this matter, and the making of findings of facts andconclusions by the Board pursuant to the provisions of theNational Labor Relations Act, are hereby expressly waived bythe Respondent Corporation, the Respondent "Committee, Re-spondent Roberts, Respondent Murphy, and the Union.XIV. The Respondent Endicott Johnson Corporation inentering into this stipulation does not admit that it has com-mitted any of the acts charged in the complaint herein, but inorder to avoid the necessity of protracted hearings, expense andloss of time and effort of all parties concerned, consents thatupon this stipulation if approved by the National Labor Rela-tions Board, an Order may forthwith be entered against it bysaid Board and by the appropriate United States Circuit Courtof Appeals without further notice of the application for entrythereof, providing as follows :ORDER1.The - Respondent Corporation and its. officers shall refrainfrom, cease and desist from :(a)Causing notices, editorials and paid advertisements eitherin favor of or derogatory or antagonistic to labor organizationsand agents of labor organizations, to be inserted in newspaperspublished in and about the City of Binghamton, and Villages ofJohnson City, Endicott, and Owego, New York, and distribut-ing and/or causing to be distributed to its employees, copies ofthe said papers; provided however that nothing contained in thisparagraph shall prevent the publishing and/or distributing ofnotices, editorials, advertisements or other literature denyingstatements, charges, or insinuations which are scurrilous, libelous 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDor slanderous, concerning the Respondent Corporation, its busi-ness and officers, and the publishing and/or distributing ofnotices, editorials, advertisements or other literature stating thetrue facts in relation thereto.(b)Causing and/or permitting the circulation in and aboutthe plants of the said Respondent Corporation on company timeand property, of petitions pledging to the company the loyaltyof its employees and their desire with respect to any labororganization.(c)Causing and/or permitting the circulation on companytime and property of membership cards of the Respondent Com-mittee or any other organization, the purpose of which isdesigned to promote anti-union or pro-union activities.(d)Causing and/or permitting anti-union or pro-unionspeeches to be made on company time and property.(e)Causing and/or permitting speeches either in favor of orderogatory or antagonistic to labor organizations and agents oflabor organizations to be delivered by its officers on companytime and property, and causing and/or encouraging such speechesin and about the City and Villages hereinbefore referred to.(f)Causing and/or permitting members of the RespondentCommittee or any other organization to conduct anti-union orpro-union meetings on company time and' property.(g) Supplying stationery and stenographic services to officersand members of various committees of the Respondent Com-mittee.(h)Paying employees of the Respondent Corporation to actin behalf of and conduct business and affairs of the RespondentCommittee.(i)Causing and/or permitting the circulation of anti-union orpro-union literature and circulars on company time and property.(j)Interferingwith and/or preventing the circulation ofliterature and circulars of the Union in the vicinity of the plantsof the Respondent Corporation, if such circulation does notoccur on company property.(k)Encouraging any anti-union or pro-union campaign to becarried on by the Respondent Committee, Respondent Robertsand Respondent Murphy, or any other organization through theattendance of its officers at any anti-union or pro-union meetings.(1)In any other way interfering with, restraining or coerc-ing its employees in the lawful exercise of their rights to selforganization, to form, join, or assist the Boot & Shoe WorkersUnion, A. F. of L., or any other labor organizations, and to bar-gain collectively through representatives of their own. choosing. ENDICOTT JOHNSON CORPORATION83.2.The Respondent Corporation shall take the following af-firmative action which the Board finds will effectuate the policiesof the Act :Immediately after receipt of a copy of the Order to be enteredagainst it by the National Labor Relations Board, post andkeep visible for a period of 60 days in a prominent place ineach department of the Respondent Corporation's Plants, aNotice containing a copy of the Order provided for in this para-graph, and stating :(a)That Respondent Corporation's officers will instruct itssuperintendents, foremen and supervisory employees, that theyshall not in any way interfere with or advise upon the member-ship or activity of any employee in connection with any labororganization, and that they are not to permit any of the activi-ties referred to in Paragraph XIV-1 of this Stipulation.(b)That every employee is free to join any labor organizationhe or she may choose; and is also free to refrain from joiningor to refuse to join any labor organization, and that RespondentCorporation will not in any way, in violation of the Act, dis-criminate against any employee for so doing.(c)That every eligible employee is and shall be free to votein any way he desires in any election that may be held for thedesignation by its employees of their representative for collectivebargaining.XV. The Respondents Triple Cities Civic and Workers Com-mittee, George B. Roberts, and Charles F. Murphy, in enteringinto this stipulation, do not admit that they have committedany of the acts charged in the complaint herein, but in order toavoid the necessity of protracted hearings, expense and loss.oftime and effort of all parties concerned, consent that upon suchstipulation if approved by the National Labor Relations Board,,a separate Order may forthwith be entered against them by suchBoard and by the appropriate United States Circuit Court ofAppeals without further notice of the application for entrythereof, providing as follows :ORDER1.TheRespondent Committee and Respondents Roberts andMurphy, individually and as officers,agents and members of theRespondent Committee shall refrain from,cease and,desist from :(a)Causing and/or assisting in the formation and admin-istration of an anti-union organization among the employees ofthe Respondent Corporation,known as the Triple Cities Civicand Workers Committee. 84DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) In any other way interfering with, restraining, orcoercing employees of the Respondent Corporation in the exer-cise of their rights to self-organization, to form, join, or assistlabor organizations, and to bargain collectively through repre-sentatives of their own choosing.2.The Respondent Committee and Respondents Roberts andMurphy, as officers, agents and members of the RespondentCommittee, shall refrain from, cease and desist from :(a)Causing and/or encouraging the holding of meetings inand about the City of Binghamton, and the Villages of JohnsonCity,Endicott, and Owego, at which anti-union speeches aredelivered.(b)Causing and/or encouraging the printing and circulationof anti-union circulars, literature and posters, in and about theCity and Villages hereinbefore referred to.(c)Causing and/or encouraging civic, business and fraternalorganizations and other groups, to conduct anti-union meetingsin and about the City and Villages hereinbefore referred to, andcausing and/or encouraging said organizations to release tonewspapers having circulation in and about the City and Vil-lages hereinbefore referred to, anti-union propaganda, and in-serting paid anti-union advertisements in said newspapers.(d)Causing and/or encouraging threats to be made that theRespondent Corporation would withdraw from its employeescertain medical, dental, and hospital benefits which had there-tofore been extended to the said employees by the said Re-spondentCorporation, if the employees joined a labororganization.3.The Respondent Committee, its officers and members anditsvarious committees, Respondent Roberts and RespondentMurphy, shall take the following affirmative action which theBoard finds will effectuate the policies of the Act :Immediately after receipt of a copy of the Order to be enteredagainst them by the National Labor Relations Board (as pro-vided by this paragraph), Respondents Roberts and Murphyshall call a meeting of the members of the executive committeeof the Respondent Committee.At said meeting RespondentRoberts or Respondent Murphy shall explain to the committeethat charges have been filed that the Committee has violatedthe National Labor Relations Act.Despite the Committee's be-lief that it has not violated the National Labor Relations Actand has been entirely independent of the Respondent Corpora-tion; because of the charges made to the Board and in order toeliminate any such suspicions, it has been thought best to dis- ENDICOTT JOHNSON CORPORATION85band the Committee.Accordingly the Committee will be dis-banded and agrees not to form any associationassisted orsponsored by the Respondent Corporation or having for its pur-pose any of the acts or practices forbidden by theNationalLabor Relations Act, including among others interference withrights of the employees to organize.Respondents Roberts and Murphy shall resignas officers oftheCommittee,and the Committee shall thereupon bedisbanded.XVI. It is further stipulated and agreed that notice of anyother or further proceedings after the entry of the Orders bythe appropriate United States Circuit Court of Appeals asprovided herein, shall be given to all parties who might beaffected by such further proceedings.XVII. ' It is further stipulated and agreed that the entireagreement between the parties is contained within theterms ofthis stipulation, and there is no verbal agreement of any kindwhich varies, alters, or adds to said stipulation in any respect.On August 23, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and pursuant toArticle II, Section '36, of National Labor Relations Board Rules andRegulations-Series 2, transferring the proceeding to the Board forthe purpose of entry of a decision and orders pursuant to the pro-visions of the stipulation.The Board further ordered pursuant toArticle II, Section 36 (d) and Article III, Section 10 (c) (4), ofNational Labor Relations Board Rules and Regulations-Series 2,that the complaint case be severed from the representationcases andthat it be continued as a separate proceeding.Upon the basis of the above stipulation, and the entire recordin the case, the Board makes the following :FINDINGS OF FACT1.THE RESPONDENTSEndicott Johnson Corporation, a New York corporation havingits principal office and place of business in the Village of Endicott,New York, is engaged in the production and manufacture of leather,canvas, and rubber shoes and other types of footwearin factoriesand tanneries located in the City of Binghamton and the Villagesof Johnson City, Endicott, and Owego, New York, and is engaged inthe sale and distribution of such footwear through sales brancheslocated in the principal cities of the United States.Raw materialsvalued at approximately $21,500,000 were used in the manufacturingprocesses carried on at the Respondent, Corporation's plants duringl 9 9 5 4 9 -- 3 9-yo 1. 15--7 86DECISIONSOF NATIONAL LABOR RELATIONS BOARD'itsfiscal year ending November 30, 1938.Approximately 60 percent of such raw materials originated in States other than the Stateof New York, and in foreign countries.The Respondent Corpora-tion sold goods of the value of approximately $52,000,000 during itsfiscal year ending November 30, 1938.Approximately 86 per centof the finished products sold by Respondent Corporation wereshipped and delivered outside the State of New York. The Re-spondent Corporation employs approximately 18,000 persons at itsvarious plants.The Respondent Corporation admits that it is en-gaged in commerce within the meaning of Section 2 (6) of the Act.The Respondent Committee, Respondent Roberts and RespondentMurphy stipulated, and we find, that they are employers within themeaning of Section 2 (2) of the Act.We find that the above-described operations constitute a con-tinuous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that:1.The Respondent Corporation, Endicott Johnson- Corporation,and its officers shall refrain from, cease and desist from :(a)Causing notices, editorials and paid advertisements either infavor of or derogatory or antagonistic to labor organizations andagents of labor organizations, to be inserted in newspapers publishedin and about the City of Binghamton, and Villages of JohnsonCity,Endicott, and Owego, New York, and distributing and/orcausing to be distributed to its employees, copies of the said papers;provided, however, that nothing contained in this paragraph shallprevent the publishing and/or distributing of notices, editorials, ad-vertisements or other literature denying statements, charges, or in-sinuations which are scurrilous, libelous or slanderous, concerningthe Respondent Corporation, its business and officers, and the pub-lishing and/or distributing of ' notices, editorials, advertisements orother literature stating the true facts in relation thereto;(b)Causing and/or permitting the circulation in and about theplants of the said Respondent Corporation on company time andproperty,' of petitions pledging to the company the loyalty of its'employees and their desire with respect to any labor organization;(c)Causing and/or permitting the circulation on company timeand property of membership cards of the Respondent Committee orany other organization, the purpose of which is designed to promoteanti-union or pro-union activities.; ENDICOTT JOHNSON CORPORATION87.(d)Causing and/or permitting anti-union or pro-union speechesto be made on company time and property;(e)Causing and/or permitting speeches either in favor of or de-rogatory to, labor organizations and agents of labor organizationsto be delivered by its officers on company time and property, and.causing and/or encouraging such speeches in and about the City andVillages hereinbefore referred to ;(f)Causing and/or permitting members of the Respondent Com-mittee or any other organization to conduct anti-union or pro-unionmeetings on company time and property;(g) Supplying stationery and stenographic services to officers andmembers of various committees of the Respondent Committee;(h)Paying employees of the Respondent Corporation to act inbehalf of and conduct business and affairs of the RespondentCommittee ;(i)Causing and/or, permitting the circulation of anti-union orpro-union literature and circulars on company time and property ;(j)Interfering with and/or preventing the circulation of litera-ture and circulars of the Union in the vicinity of the plants of Re-spondent Corporation, if such circulation does not occur on companyproperty;(k)Encouraging any anti-union or pro-union campaign to becarried on by the Respondent Committee, Respondent Roberts andRespondent Murphy, or any other organization through the attend-ance of its officers at any anti-union or pro-union meetings ;(1)In any other way interfering with, restraining or coercing itsemployees in the lawful exercise of their rights to self-organization,to form, join, or assist the Boot & Shoe Workers Union, A. F. of L.,or any other labor organizations, and to bargain collectively throughrepresentatives of their own choosing.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:Immediately after receipt of a copy of this Order, post and keepvisible for a period of sixty (60) days in a prominent place in eachdepartment of the Respondent Corporation's plants, a notice con-taining a copy of this Order, and stating :(a)That Respondent Corporation's officers will instruct its su-perintendents, foremen and supervisory employees, that they shall notin any way interfere with or advise upon the membership or activityof any employee in connection with any labor organization and thatthey are not to permit any of the activities referred to in paragraph1 of this Order;(b)That every employee is free to join any labor organization heor she may choose; and is also free to refrain from joining or to 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefuse to join any labor organization, and the Respondent Corpora-tion will not in any way, in violation of the Act, discriminate againstany employee for so doing;(c)That every eligible employee is and shall be free to vote inany way he desires in any election that may be held for the designa-tion by its employees of their representative for collective bargaining.AND IT IS FURTHERORDEREDthat the RespondentCommitteeandRespondents Roberts and Murphy, individually and as officers,agentsand members of the Respondent Committee shall:1.Refrain from, cease and desist from :(a)Causing and/or assisting in the formation and administra-tion of an anti-union organization among the employees of the Re-spondent Corporation, known as the Triple Cities Civic and WorkersCommittee ;(b) In any other way interfering with, restraining, or coercingemployees of the Respondent Corporation in. the exercise of theirrights to self-organization, to form, join, or assist labor organizations,and to bargain collectively through representatives of their ownchoosing.2.The Respondent Committee and Respondents Roberts andMurphy, as. officers, agents and members of the Respondent Com-mittee, shall refrain from, cease and desist from :(a)Causing and/or encouraging the holding of meetings in andabout the City of Binghamton, and the Villages of Johnson City,Endicott, and Owego, at which anti-union speeches are delivered;(b)Causing and/or encouraging the printing and circulation ofanti-union circulars, literature and posters, in and about the Cityand Villages hereinbefore referred to;(c)Causing and/or encouraging civic, business and fraternal or-ganizations and other groups, to conduct anti-union meetings in andabout the City and Villages hereinbefore referred to, and causingand/or encouraging said organizationsto releaseto newspapers hav-ing circulation in and about the City and Villages hereinbefore re-ferred to, anti-union propaganda, and inserting paid anti-unionadvertisements in said newspapers;(d)Causing and/or encouraging threats to be made that the Re-spondent Corporation would withdraw from its employees certainmedical, dental, and hospital benefits which had theretofore beenextended to the said employees by the said Respondent Corporation,if the employees joined a' labor organization.3.The Respondent Committee, its off'icers' and members and itsvarious committees, Respondent Roberts and Respondent Murphy,shall take'the following affirmative action which the Board finds willeffectuate the policies of the Act: ENDICOTT JOHNSON CORPORATION89Immediately after receipt of a copy of this Order, RespondentsRoberts and Murphy shall call a meeting of the members of theexecutive committee of the Respondent Committee.At said meetingRespondent Roberts or Respondent Murphy shall explain to thecommittee that charges have been filed that the Committee has vio-lated the National Labor Relations Act.Despite the Committee'sbelief that it has not violated the National Labor Relations Act andhas been entirely independent of the Respondent Corporation, be-cause of the charges made to the Board and in order to eliminateany such suspicions, it has been thought best to disband the Com-mittee.Accordingly, the Committee will be disbanded and agreesnot to form any association assisted or sponsored by the RespondentCorporation or having for its purpose any of the acts or practicesforbidden by the National Labor Relations Act, including amongothers interference with rights of the employees to organize.Re-spondents Roberts and Murphy shall- resign as officers of the Com-mittee, and the Committee. shall thereupon be disbanded.